DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sinko (US 2015/0354886 A1), Sinko teaching the claimed amendments as evidenced in the rejection below.
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 8 defines the umbilical line as including a second tube and coolant tube, but then goes to state that the umbilical maintains the first tube at a predetermined temperature range. It is unclear how the umbilical line not including the first tube is able to maintain its temperature as there is no structural relationship. Further language is needed to adequately state said relationship. Examination will continue as the umbilical line acting on the second tube as the umbilical line includes said tube.
Claims 9-12 are rejected for their incorporation of the above through their dependency of claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1), and further in view of Sinko (US 2015/0354886 A1).
Re: Claim 1, Schroeder discloses the claimed invention including an apparatus for dispensing liquid dairy product comprising: 
a fluid container (114) adapted to hold liquid dairy product (51) (Fig. 3, Para. 5-6, milk products); 
a dispensing unit comprising a nozzle (136), wherein said dispensing unit is operable to dispense said liquid dairy product through a dispenser (13) (Fig. 3); 
a flow control unit comprising at least one pinch valve (75) and one pump (73); wherein said flow control unit is operable to regulate the flow of said liquid dairy product from said fluid container to said dispenser (Para. 40, regulates flow to dispenser);
Schroeder disclose the claimed invention including a first tube (29) connects said flow control unit with said dispensing unit except for an umbilical line. However, Sinko teaches an umbilical line (295) comprising a first tube (400) and a cooling line, wherein said first tube connects said flow control unit (300) with said dispensing unit (40) (Fig. 1, 8, 9, Para. 85, flow control to dispenser unit), wherein said first tube is operable to transport said liquid from said flow control unit to said dispensing unit, and wherein said umbilical line is operable to maintain a temperature of said liquid within said first tube within a predetermined temperature range (Para. 87, maintains temperature at targeted range).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an umbilical line as taught by Sinko, since Sinko stated in paragraph 87 that such a modification provides the entire length of the line from the flow control unit to the dispenser are cooled to a target temperature(s), thereby not allowing the fluid flowing therein to warm, thus keeping the fluid sanitary and ready for consumption. 
Re: Claim 2, Schroeder discloses the claimed invention including a second tube (39), wherein said second tube connects said fluid container to said pump (Fig. 1 & 3, Para. 26, 39, pump and container connect by second tube), said pump is operable to transport said liquid from said fluid container to said dispenser though the first tube and the second tube (Fig. 1 & 3, depicting the flow path).
Re: Claim 5, Schroeder discloses the claimed invention time delay relay operable to actuate the pump and open the pinch valve for a set time interval (Para. 62, pump and pinch valve opened are open for a set time to reach desired level of fill).
Re: Claim 7, Schroeder discloses the claimed invention at least one additional fluid container (172) adapted to hold a liquid product, except for expressly stating a separate nozzle. However, Sinko discloses separate nozzles for separate products (Depicted in Figs. 1-2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a separate nozzle as taught by Sinko, since such a modification would further prevent cross contamination amongst products between cleanings, and further it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
wherein, Schroeder further discloses said fluid control unit comprises at least one separate pump  (173) and at least one separate pinch valve (174) within said fluid control unit (Fig. 3), wherein each said additional fluid container is connected to said separate dispenser within said dispensing unit through one or more tubes in series, and wherein each said separate pump and said separate pinch valve within said flow control unit are operable to transport and regulate the flow of said liquid through the apparatus to each said separate nozzle as modified by Sinko above (Fig. 3, Para. 64-65, separate dispenser chamber, container, pump, pinch for dispensing).
Re: Claim 8, Schroeder discloses the claimed invention an apparatus for dispensing liquid dairy product and cleaning fluid comprising:
a fluid container (114) adapted to hold liquid dairy product (51) (Fig. 3, Para. 5-6, milk products); 
a second fluid container (17) adapted to hold cleaning fluid (Para. 48, sanitizing fluid);
a first tube (39) and a second tube (29) (Fig. 3); 
a dispensing unit comprising a nozzle (136) and a selector switch (11) operable to dispense either said liquid dairy product or said cleaning fluid through a dispenser (13) (Fig. 2, Para. 48, 53, selector switch operates to switch between product or cleaning fluid dispensing operations); 
a flow control unit further comprising at least one pump (73) and at least one pinch valve (75), wherein said first tube connects either of said first fluid container (Fig. 3), wherein said second tube connects said pump to said dispenser unit (Fig. 3), wherein said pump is operable to transport said liquid from said first tube through said second tube and said dispensing unit, wherein said pinch valve is operable to regulate the flow of the liquid through said second tube (Fig. 3, Para. 26, 39, pneumatic pump and tube connecting pump to dispenser);
Schroeder disclose the claimed invention except for an umbilical line. However, Sinko teaches an umbilical line (295) comprising a second tube (400) and a cooling line (410), wherein said second tube connects said flow control unit (300) with said dispensing unit (40) (Fig. 1, 8, 9, Para. 85, flow control to dispenser unit), and wherein said umbilical line is operable to maintain a temperature of said liquid within said first/second tube within a predetermined temperature range (Para. 87, maintains temperature at targeted range, further Sinko places the first tube (from container) in a separate umbilical line as well).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an umbilical line as taught by Sinko, since Sinko stated in paragraph 87 that such a modification provides the entire length of the line from the flow control unit to the dispenser are cooled to a target temperature(s), thereby not allowing the fluid flowing therein to warm, thus keeping the fluid sanitary and ready for consumption.
Re: Claim 11, Schroeder discloses the claimed invention a time delay relay operable to actuate the pump and open the pinch valve for a set time interval when the selector switch is operable to dispense liquid dairy product (Para. 62, pump and pinch valve opened are open for a set time to reach desired level of fill).
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1) and Sinko (US 2015/0354886 A1) as applied to claims 2 and 8 above, and further in view of Hartman et al (US 2006/0249536 A1).
Re: Claim 3 and 9, Schroeder discloses the claimed invention except for fluid containers are connected to said first tube using a quick-connect connector. However, Hartman discloses a quick connector (26) between first tube (27) and container (20) (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a quick connector as taught by Hartman, since such a modification allows the user to press the connector into the containers for quick installation and removal upon replacement of an empty container. 
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1) and Sinko (US 2015/0354886 A1) as applied to claims 2 and 8 above, and further in view of Blette (US Patent No. 5,035,350).
Re: Claim 4 and 10, Schroeder discloses the claimed invention the pump is pneumatic (Para. 39, pneumatic pump) except for expressly stating the pinch valve is as well. However, Blette discloses a pneumatic pinch valve (46) in a dispenser (Fig. 20).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a pneumatic valve as taught by Blette, since Blette states in column 11, lines 59-63 that such a modification is a well-known art alternative for operating a linear valve and a selection between electric or pneumatic means to actuate a valve would be a matter of design choice. 
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2002/0017321 A1) and Sinko (US 2015/0354886 A1) as applied to claims 5 and 11 above, and further in view of Walton et al. (US 2020/0024122 A1).
Re: Claim 6 and 12, Schroeder discloses the claimed invention said time delay except for specifying a set time range. However, Walton teaches a time delay relay ranges from 0 - 10 seconds (Para. 75, time delay relay cycle of 2 seconds).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a time delay relay ranges from 0 - 10 seconds as taught by Walton, since Walton states in paragraph 75 that such a modification reduces the pressure of the liquid supplied by pump to the beverage dispensing assembly allowing for more accurate dispensing. Further, it has been held that held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bryant, Rasmussen, Mack, Hess, Chiusolo, Wilkes, Cleland, Davis, and Stanfill are cited disclosing dispensing systems with umbilical lines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754